Case 3:20-cv-00215-KRG Document 59-8 Filed 10/26/20 Page 1 of 4




                     EXHIBIT 6
                                                                EXHIBIT
     Case 3:20-cv-00215-KRG Document 59-8 Filed 10/26/20 Page 2 of 4    6




                             [J-96-2020]
              IN THE SUPREME COURT OF PENNSYLVANIA
                          MIDDLE DISTRICT


PENNSYLVANIA DEMOCRATIC PARTY,   : No. 133 MM 2020
NILOFER NINA AHMAD, DANILO       :
BURGOS, AUSTIN DAVIS, DWIGHT     : Emergency Applications for Stay
EVANS, ISABELLA FITZGERALD,      :
EDWARD GAINEY, MANUEL M. GUZMAN, :
JR., JORDAN A. HARRIS, ARTHUR    :
HAYWOOD, MALCOLM KENYATTA,       :
PATTY H. KIM, STEPHEN KINSEY, PETER
                                 :
SCHWEYER, SHARIF STREET, AND     :
ANTHONY H. WILLIAMS              :
                                 :
                                 :
          v.                     :
                                 :
                                 :
KATHY BOOCKVAR, IN HER CAPACITY  :
AS SECRETARY OF THE              :
COMMONWEALTH OF PENNSYLVANIA;    :
ADAMS COUNTY BOARD OF ELECTIONS; :
ALLEGHENY COUNTY BOARD OF        :
ELECTIONS; ARMSTRONG COUNTY      :
BOARD OF ELECTIONS; BEAVER       :
COUNTY BOARD OF ELECTIONS;       :
BEDFORD COUNTY BOARD OF          :
ELECTIONS; BERKS COUNTY BOARD OF :
ELECTIONS; BLAIR COUNTY BOARD OF :
ELECTIONS; BRADFORD COUNTY       :
BOARD OF ELECTIONS; BUCKS COUNTY :
BOARD OF ELECTIONS; BUTLER       :
COUNTY BOARD OF ELECTIONS;       :
CAMBRIA COUNTY BOARD OF          :
ELECTIONS; CAMERON COUNTY BOARD :
OF ELECTIONS; CARBON COUNTY      :
BOARD OF ELECTIONS; CENTRE       :
COUNTY BOARD OF ELECTIONS;       :
CHESTER COUNTY BOARD OF          :
ELECTIONS; CLARION COUNTY BOARD  :
OF ELECTIONS; CLEARFIELD COUNTY  :
BOARD OF ELECTIONS; CLINTON      :
COUNTY BOARD OF ELECTIONS;       :
COLUMBIA COUNTY BOARD OF         :
    Case 3:20-cv-00215-KRG Document 59-8 Filed 10/26/20 Page 3 of 4




ELECTIONS; CRAWFORD COUNTY              :
BOARD OF ELECTIONS; CUMBERLAND          :
COUNTY BOARD OF ELECTIONS;              :
DAUPHIN COUNTY BOARD OF                 :
ELECTIONS; DELAWARE COUNTY              :
BOARD OF ELECTIONS; ELK COUNTY          :
BOARD OF ELECTIONS; ERIE COUNTY         :
BOARD OF ELECTIONS; FAYETTE             :
COUNTY BOARD OF ELECTIONS;              :
FOREST COUNTY BOARD OF                  :
ELECTIONS; FRANKLIN COUNTY BOARD        :
OF ELECTIONS; FULTON COUNTY             :
BOARD OF ELECTIONS; GREENE              :
COUNTY BOARD OF ELECTIONS;              :
HUNTINGDON COUNTY BOARD OF              :
ELECTIONS; INDIANA COUNTY BOARD         :
OF ELECTIONS; JEFFERSON COUNTY          :
BOARD OF ELECTIONS; JUNIATA             :
COUNTY BOARD OF ELECTIONS;              :
LACKAWANNA COUNTY BOARD OF              :
ELECTIONS; LANCASTER COUNTY             :
BOARD OF ELECTIONS; LAWRENCE            :
COUNTY BOARD OF ELECTIONS;              :
LEBANON COUNTY BOARD OF                 :
ELECTIONS; LEHIGH COUNTY BOARD          :
OF ELECTIONS; LUZERNE COUNTY            :
BOARD OF ELECTIONS; LYCOMING            :
COUNTY BOARD OF ELECTIONS;              :
MCKEAN COUNTY BOARD OF                  :
ELECTIONS; MERCER COUNTY BOARD          :
OF ELECTIONS; MIFFLIN COUNTY            :
BOARD OF ELECTIONS; MONROE              :
COUNTY BOARD OF ELECTIONS;              :
MONTGOMERY COUNTY BOARD OF              :
ELECTIONS; MONTOUR COUNTY BOARD         :
OF ELECTIONS; NORTHAMPTON               :
COUNTY BOARD OF ELECTIONS;              :
NORTHUMBERLAND COUNTY BOARD OF          :
ELECTIONS; PERRY COUNTY BOARD OF        :
ELECTIONS; PHILADELPHIA COUNTY          :
BOARD OF ELECTIONS; PIKE COUNTY         :
BOARD OF ELECTIONS; POTTER              :
COUNTY BOARD OF ELECTIONS;              :
SCHUYLKILL COUNTY BOARD OF              :
ELECTIONS; SNYDER COUNTY BOARD          :
OF ELECTIONS; SOMERSET COUNTY           :



                             [J-96-2020] - 2
       Case 3:20-cv-00215-KRG Document 59-8 Filed 10/26/20 Page 4 of 4




BOARD OF ELECTIONS; SULLIVAN                   :
COUNTY BOARD OF ELECTIONS;                     :
SUSQUEHANNA COUNTY BOARD OF                    :
ELECTIONS; TIOGA COUNTY BOARD OF               :
ELECTIONS; UNION COUNTY BOARD OF               :
ELECTIONS; VENANGO COUNTY BOARD                :
OF ELECTIONS; WARREN COUNTY                    :
BOARD OF ELECTIONS; WASHINGTON                 :
COUNTY BOARD OF ELECTIONS;                     :
WAYNE COUNTY BOARD OF                          :
ELECTIONS; WESTMORELAND COUNTY                 :
BOARD OF ELECTIONS; WYOMING                    :
COUNTY BOARD OF ELECTIONS; AND                 :
YORK COUNTY BOARD OF ELECTIONS                 :
                                               :
                                               :
PETITION OF: KATHY BOOCKVAR, IN                :
HER CAPACITY AS SECRETARY OF THE               :
COMMONWEALTH OF PENNSYLVANIA                   :


                                       ORDER


PER CURIAM
      AND NOW, this 24th day of September, 2020, the Applications for Stay submitted

in the above captioned case are DENIED.

      Justice Mundy files a dissenting statement.




                                   [J-96-2020] - 3
